Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: ___________________

  NORTH AMERICAN SPECIALTY
  INSURANCE COMPANY INCORPORATED,
  a foreign corporation,

           Plaintiff,

  v.

  BON-TEC DEVELOPMENT COMPANY, LLC
  a foreign corporation, BROUGHTON
  DEVELOPMENT, LLC, a foreign corporation,
  and QUIRINO D’ALESSANDRO, individually,

         Defendants.
  ________________________________________/

                   COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

          Plaintiff,    NORTH        AMERICAN       SPECIALTY         INSURANCE          COMPANY

  INCORPORATED, hereby sues the Defendants, BON-TEC DEVELOPMENT COMPANY,

  BROUGHTON DEVELOPMENT, LLC and QUIRINO D’ALESSANDRO, and states as follows:

                                  I. JURISDICTION AND VENUE

          1.      This is an action for monetary relief in excess of Seventy-Five Thousand and

  00/100 Dollars ($75,000.00), exclusive of interest, fees and costs, as well as for equitable relief,

  and this Court otherwise has jurisdiction over the subject matter hereof.

          2.      Subject matter jurisdiction is based on 28 U.S.C. §1332(a)(1), diversity of

  citizenship. The parties are citizens of different states and the amount in controversy exceeds the

  jurisdictional limits of this Court.

          3.      Plaintiff, NORTH AMERICAN SPECIALTY INSURANCE COMPANY

  INCORPORATED (“NAS”), is a corporation organized and existing under the laws of the State
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 17
                                                 CASE NO.: ___________________


  of New Hampshire, with its principal place of business in Manchester, Hillsborough County, New

  Hampshire. NAS is a citizen of the State of New Hampshire.

         4.      Defendant, BON-TEC DEVELOPMENT COMPANY (“BON-TEC”), is a

  corporation organized and existing under the laws of the State of Michigan, with its principal place

  of business in Roseville, Macomb County, Michigan. BON-TEC is a citizen of the State of

  Michigan.

         5.      Defendant, BROUGHTON DEVELOPMENT, LLC (“BROUGHTON”), is a

  corporation organized and existing under the laws of the State of Michigan, with its principal place

  of business in Roseville, Macomb County, Michigan. BROUGHTON is a citizen of the State of

  Michigan.

         6.      Defendant, QUIRINO D’ALESSANDRO (“D’ALESSANDRO”), is an individual

  who resides in Delray Beach, Palm Beach County, Florida and who is otherwise sui juris.

  QUIRINO D’ALESSANDRO is a citizen of the State of Florida.

         7.      Venue is proper in this Court as a substantial part of the events or omissions giving

  rise to NAS’ claim occurred in this District and the individual Defendant resides in this jurisdiction.

         8.      All conditions precedent to the filing of the instant action have occurred or have

  otherwise been waived.

                                  II. GENERAL ALLEGATIONS

     A. The Bonds

         9.      NAS issued twenty-four (24) performance and payment bonds on behalf of several

  entities affiliated with Lanzo Companies, Inc. (“LCI”). Of these bonds, NAS issued the following

  eleven (11) performance and payment bonds (collectively, the “Bonds”) on behalf of LCI, Lanzo

  Trenchless Technologies, Inc.– South (“LTTI-S”), Lanzo Trenchless Technologies, Inc.– North

  (“LTTI-N”), and Lanzo Construction Co. Florida (“LCCF”):

                                                   -2-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 17
                                                 CASE NO.: ___________________




     BOND #           OBLIGEE          PRINCIPAL                        PROJECT
                                                           Sanitary Sewer Repairs, RPQ/Project #
     2288759     Miami-Dade County       LTTI-S                       M2016-031.01


                   Douglasville-
                  Douglas County
                  Water and Sewer
     2288773        Authority            LTTI-S           Echo Lake Sewer Outfall Rehabilitation


                 City of Hollywood,
                    FL / Broward
     2288779           County             LCCF               Hollywood Blvd / Royal Poinciana


                                                          Oakes Rd Extension - Segment C / Bid #
     2290565      Town of Davie, FL       LCCF          ITB-CS-19-71 / 6591 Orange Dr, Davie, FL


                   Seacoast Utility                       Northlake Blvd / US-1 Water Distribution
     2290577          Authority           LCCF          and Sewer Force Main Replacement - Phase 1


                   Florida Keys                          Project #2328-17 (Asphaslt Restoration for
     2290586     Aqueduct Authority       LCCF             College Rd Watermain Replacement)


                    City of Fort                         12055 A-18 Basin Sanitary Sewer Rehad,
     2290596       Lauderdale, FL        LTTI-S                  Contract # 466-11799


                   City of Wichita                      Holliday Creek Sanitary Sewer Rehabilitation
     2294191          Falls, TX          LTTI-S                           Project


                  Renewable Water                            FY19 Gravity Sewer and Manhole
     2294196         Resources             LCI                       Rehabilitation


                  City of Ann Arbor,                       ITB No. 4600 – High Level Trunkline
     2294198              MI             LTTI-N                  Sanitary Sewer Rehab


                  City of West Palm
     2297284          Beach, FL          LTTI-S                      West Palm Beach

  The majority of these construction projects are located within the State of Florida, primarily in

  Broward and Palm Beach Counties (collectively, the “Projects”).

                                                  -3-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 17
                                                 CASE NO.: ___________________


     B. The Indemnity Agreement

         10.     On or about August 17, 2018, and as a condition of inducing NAS to issue the

  Bonds, LCI, LTTI-S, LTTI-N and LCCF, along with their corporate and individual indemnitors –

  including D’ALESSANDRO – jointly and severally executed a General Indemnity Agreement (the

  “Indemnity Agreement”) in favor of NAS. A true and correct copy of the Indemnity Agreement is

  attached hereto as Exhibit “A” and fully incorporated herein for all purposes.

         11.     Pursuant to paragraph 2 of the Indemnity Agreement, D’ALESSANDRO promised

  to “exonerate, hold harmless and indemnify the Surety from and against any and all Loss.” For

  purposes of the Indemnity Agreement, the term “Loss” is defined as follows:

                 Loss means any liability, loss, costs, damages, attorneys’ fees,
                 consultants’ fees, and other expenses, including interest, which the Surety
                 may sustain or incur by reason of, or in consequence of, the execution of
                 the Bonds (or any renewals, continuations or extensions). Loss includes but
                 is not limited to the following: (a) sums paid or liabilities incurred in the
                 settlement of claims; (b) expenses paid or incurred in connection with the
                 investigation of any claims; (c) sums paid in attempting to procure a release
                 from liability; (d) expenses paid or incurred in the prosecution or defense of
                 any suits; (e) any judgments under the Bonds; (f) expenses paid or incurred
                 in enforcing the terms of this Agreement; (g) sums or expenses paid or
                 liabilities incurred in the performance of any Bonded contract or related
                 obligation; and (h) expenses paid m recovering or attempting to recover
                 losses or expenses paid or incurred. Loss expressly includes attorney fees
                 incurred in defending claims, protecting the Surety’s interests in any
                 bankruptcy or insolvency proceeding, arranging for the Surety’s
                 performance of its obligations, evaluating, settling, and paying claims,
                 seeking recovery under the terms of this Agreement from the Indemnitors,
                 and pursuing the Surety’s common law rights to seek recovery of losses
                 from others, including third parties. The Indemnitors agree that their
                 liability shall be construed as the liability of a compensated Surety, as
                 broadly as the liability of the Surety is construed toward its obligee or other
                 claimants. (Emphasis added)

         12.     Pursuant to paragraph 3 of the Indemnity Agreement, D’ALESSANDRO, jointly

  and severally, agreed to, upon demand, post collateral with NAS sufficient to secure NAS against

  any claims asserted against the Bonds:



                                                  -4-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 17
                                                 CASE NO.: ___________________


                 Collateral Security: Upon demand of the Surety, the Indemnitors shall
                 immediately deposit with the Surety a sum of money as collateral security
                 on the Bonds. The Surety's right to demand collateral security shall be
                 triggered by any one of the following: (a) if it receives any notice of default,
                 claim, or lawsuit asserting liability; (b) if it sets up a reserve to cover any
                 investigation, demand, liability, claim asserted, suit or judgment under any
                 of the Bonds; or (c) in the event there is a material change in the financial
                 condition of any of the Indemnitors. The collateral security shall be equal
                 to the liquidated amount stated in any claim or demand plus the amount
                 that the Surety deems sufficient to cover the Surety's estimate of the costs
                 and expenses to defend, investigate and adjust the claim or demand. If any
                 claim or demand does not expressly state a specific amount, then the
                 collateral payment to the Surety shall be in an amount the Surety deems
                 sufficient to protect it from Loss related to the investigation, adjustment,
                 payment and defense of the claim. Any collateral deposited as security on
                 the Bonds shall be available in the sole discretion of the Surety against
                 any Bonds within the scope of this Agreement or for any other
                 indebtedness of the Indemnitors to the Surety. (Emphasis added)

         13.     Pursuant to paragraph 9 of the Indemnity Agreement, to the extent NAS made any

  payments under the Bonds, D’ALESSANDRO further agreed that “[a]n itemized statement of

  payments made by the Surety sworn to by an officer of the Surety shall be prima facie evidence of

  the liability of the Indemnitors to reimburse the Surety.”

         14.     Pursuant to paragraph 14 of the Indemnity Agreement, D’ALESSANDRO agreed

  to provide NAS with complete access to D’ALESSANDRO books, records and accounts:

                 Access to Books, Records and Personal Credit: The Surety has the right to
                 access the books, records, and accounts of the Indemnitors at any time
                 upon the request of the Surety. The Surety may obtain a decree of specific
                 performance in the event that the Indemnitors fail or refuse to provide
                 access to the books, records, and accounts. Any financial institution,
                 materialman, supply house, or other person, firm, corporation or entity,
                 doing business with the Indemnitors is authorized to furnish the Surety any
                 information requested including, but not limited to, the status and condition
                 of the work under contracts being performed by an Indemnitor, and
                 payments of accounts. The Indemnitors expressly grant the Surety
                 permission to obtain personal credit reports from consumer reporting
                 agencies, and they consent and authorize the Surety to disclose this
                 information to the bond agent and any representatives and agents of the
                 Surety. (Emphasis added)




                                                   -5-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 17
                                                 CASE NO.: ___________________


         15.    Pursuant to paragraph 22 of the Indemnity Agreement, D’ALESSANDRO waived

  any right to a trial by jury in respect to any legal proceeding” arising out of the Indemnity

  Agreement.

     C. Losses and Exposure under the Bonds

         16.    As a result of claims asserted against the Bonds, NAS adjusted, settled or

  compromised claims, demands, suits or judgments upon the Bonds as provided for under the

  Indemnity Agreement.

         17.    As of the date of this lawsuit, NAS has made the following payments to claimants

  in satisfaction or settlement of claims asserted against the Bonds, totaling Three Million One

  Thousand Four Hundred Seventy-Five and 51/100 Dollars ($3,001,475.51):

           BOND #        CLAIM #                 CLAIMANT                    PAYMENTS

           2288759    20201437285        FerraTex Services & Rentals           $36,311.05


           2288773    20201437286        FerraTex Services & Rentals           $90,086.55



                      20201434866              Core & Main LP                  $17,192.80


           2288779    20201438446          Ferguson Enterprises LLC          $1,973,906.26


                      20201438474     Halley Engineering Contractors, Inc.     $33,735.53


                      20201439148           Trekker Tractors, LLC              $29,054.44



                      20201438491         Ferguson Underground, Inc.           $21,211.46
           2290565
                      20201438478     Halley Engineering Contractors, Inc.     $11,544.59



           2290577    20201438487         Ferguson Enterprises, LLC           $323,883.71

                                                -6-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 17
                                                 CASE NO.: ___________________




                       20201438360     Halley Engineering Contractors, Inc.    $205,692.54
           2290586
                       20201438029     Tri-County Pavement Markings, Inc.       $52,200.00



                       20201437320         FerraTex Services & Rentals          $44,937.95

           2290596     20201434398          Global Materials Company            $58,378.54


           2294191     20201451939          BCAC Underground LLC                $90,000.00



           2297284     20201436854         FerraTex Services & Rentals          $13,340.09


          TOTAL PAYMENTS BY NAS                                               $3,001,475.51

         18.     On April 14, 2021, NAS received a wire transfer from the Indemnitors in the

  amount of One Thousand Four Hundred Seventy-Five and 51/100 Dollars ($1,475.51) as partial

  indemnification, leaving an outstanding “Loss” by NAS of Three Million and 00/100 Dollars

  ($3,000,000.00).

         19.     NAS remains exposed to potential Losses under the Bonds.

         20.     To date, NAS has received the following claims under the following Payment

  Bonds, which are currently undergoing investigation by NAS: (a) Sunshine Guardrail Corporation

  (Bond No.: 2290565) in the amount of $13,212.10; and (b) United Rentals (North America), Inc.

  (Bond No.: 2290565) in the amount of $4,000.83.

         21.     NAS has and continues to incur loss adjustment expenses associated with its

  investigation, defense and/or handling of the claims under the Bonds. As of the date of filing the

  instant lawsuit, NAS has incurred attorneys’ fees and costs in the amount of One Hundred Fourteen



                                                 -7-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 8 of 17
                                                 CASE NO.: ___________________


  Thousand One Hundred Eighteen and 50/100 Dollars ($114,118.50), for all of which amounts

  D’ALESSANDRO remains obligated to NAS under the Indemnity Agreement.

     D. The Promissory Note and Default

         22.     In early 2020, LCI, LTTI-S, LTTI-N and LCCF, along with their corporate and

  individual indemnitors – including D’ALESSANDRO – requested funding to satisfy outstanding

  obligations owed to certain lower-tier vendors in connection with the Projects.

         23.     As a result of this funding request, D’ALESSANDRO – along with BON-TEC and

  BROUGHTON as companies controlled by D’ALESSANDRO – executed a Promissory Note in

  the amount of One Million and 00/100 Dollars ($1,000,000.00) in favor of NAS. A true and correct

  copy of the Promissory Note is attached hereto and incorporated herein as Exhibit “B”.

         24.     Pursuant to the Promissory Note, each of the Defendants, jointly and severally,

  agreed to the repayment of NAS under the Promissory Note by remittance of equal annual

  installments in the amount of Two Hundred Fifty-Thousand and 00/100 Dollars ($250,000.00) for

  a period of four (4) years, beginning on June 1, 2021:

                 SCHEDULE OF PAYMENT: Repayment of the amounts due Lender
                 from the Borrowers pursuant to this Promissory Note shall be made by
                 remittance of equal annual installments to Lender in the amount of Two
                 Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) for a period
                 of four (4) years, with each payment being due on the 1st day of each year
                 beginning on June 1, 2021, and continuing through and including June 1,
                 2024. (Emphasis added)

         25.     Pursuant to the Promissory Note, if there was a default thereunder, all outstanding

  amounts shall become immediately due and payable upon demand, in addition to interest at a rate

  of five percent (5%):

                 DEFAULT PROVISIONS. If a default in the payment of any
                 Obligations occurs, all outstanding amounts hereunder shall become
                 immediately due and payable upon demand. In addition, the obligations
                 hereunder shall automatically become immediately due and payable if any
                 of Borrower commences or has commenced against it a bankruptcy or

                                                 -8-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 9 of 17
                                                 CASE NO.: ___________________


                 insolvency proceeding. In addition to all other rights contained in this Note,
                 if a default in the payment of Obligations occurs, all outstanding
                 Obligations between Borrower and Lender or its affiliates, shall bear
                 interest at Five percent (5%) per annum (“Default Rate”). The Default
                 Rate shall also apply from acceleration until the Obligations or any
                 judgment thereon is paid in full. (Emphasis added)

         26.     To date, at least two (2) months after the initial payment was due under the

  Promissory Note, none of the Defendants have issued the requisite payment, thereby defaulting

  under the Promissory Note.

     E. Failure to Comply with Demands Under Indemnity Agreement and Promissory Note

         27.     By correspondence dated May 27, 2020, August 12, 2020, and August 5, 2021,

  NAS (1) made demand upon D’ALESSANDRO to immediately satisfy his obligations under the

  Indemnity Agreement by indemnifying, exonerating, and collateralizing NAS against any losses

  incurred in connection with NAS’ issuance of the Bonds; and (2) made demand upon the

  Defendants, jointly and severally, to immediately pay all outstanding amounts due to NAS under

  the Promissory Note. True and correct copies of the May 27, 2020, August 12, 2020, and August

  5, 2021 correspondence are attached hereto as Exhibit “C”, Exhibit “D”, and Exhibit “E”,

  respectively, and fully incorporated herein for all purposes.

         28.     Despite such demands, the Defendants have failed and continue to fail and/or refuse

  to fulfill their obligations to NAS under the Indemnity Agreement and Promissory Note.

         29.     NAS has retained the services of the undersigned counsel to represent its interests

  in this matter and is required to pay a reasonable fee for such services.

         30.     Under the Indemnity Agreement and Promissory Note, each of the Defendants,

  jointly and severally, agreed to be liable for, and agreed that NAS is entitled to recover therefrom,

  any and all attorneys’ fees and costs incurred in the prosecution of the instant action.




                                                   -9-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 10 of 17
                                                 CASE NO.: ___________________


                         COUNT I – CONTRACTUAL INDEMNIFICATION
                              UNDER INDEMNITY AGREEMENT
                                  (AGAINST D’ALESSANDRO)

           31.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           32.     This is an action for damages seeking relief at law under the Indemnity Agreement.

           33.     There exists a valid and fully enforceable contract between NAS and

   D’ALESSANDRO, the terms of which are memorialized in the Indemnity Agreement.

           34.     NAS has fully performed all of its obligations under the Indemnity Agreement.

           35.     As a result of the claims against the Bonds, NAS has made demand upon

   D’ALESSANDRO under the Indemnity Agreement for the payment in satisfaction of the Loss

   and/or expenses incurred and/or to be incurred by NAS.

           36.     As a proximate result of D’ALESSANDRO’s breach of his obligations under the

   Indemnity Agreement, NAS has and will continue to incur substantial financial damages, including

   but not limited to the expenditure of funds paid: (i) in defense of the pending claims against the

   Bonds; (ii) in resolution of the pending claims against the Bonds; and/or (iii) in resolution of the

   instant litigation.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against D’ALESSANDRO, awarding NAS its compensatory damages

   which have been and/or will be incurred as a result of D’ALESSANDRO’s breach of the Indemnity

   Agreement, its attorneys’ fees and costs incurred in prosecution of the instant action pursuant to

   the terms of the Indemnity Agreement, and such other and further relief as this Court deems

   necessary, just and proper.




                                                  -10-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 11 of 17
                                                 CASE NO.: ___________________


                            COUNT II - CONTRACTUAL EXONERATION
                               UNDER INDEMNITY AGREEMENT
                                  (AGAINST D’ALESSANDRO)

           37.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           38.     This is an action for contractual exoneration.

           39.     NAS has incurred and/or will incur losses and expenses associated with its

   investigation, defense and/or handling of the above-described claims against the Bonds.

   Additional indebtedness under the Indemnity Agreement due and owing from D’ALESSANDRO

   to NAS will continue to accrue, including but not limited to the expenditure of funds paid: (i) in

   defense of the pending claims against the Bonds; (ii) in resolution of the pending claims against

   the Bonds; and/or (iii) in resolution of the instant litigation.

           40.     Pursuant to paragraph 2 of the Indemnity Agreement, D’ALESSANDRO agreed to

   exonerate NAS from and against any losses and/or expenses incurred and/or to be incurred in

   connection with NAS’ issuance of the Bonds.

           41.     By virtue of the right of exoneration set forth in the Indemnity Agreement, NAS is

   entitled to D’ALESSANDRO’s assets to protect NAS from any and all losses and/or expenses

   which may be incurred in connection with NAS’ issuance of the Bonds.

           42.     D’ALESSANDRO has failed to satisfy his obligations under the Indemnity

   Agreement by refusing to exonerate or otherwise place funds with NAS sufficient to cover the

   losses and/or expenses incurred and/or to be incurred under the Bonds.

           43.     Unless the personal assets of D’ALESSANDRO are collateralized, NAS will not

   be adequately secured for its obligation on the Bonds.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against D’ALESSANDRO, requiring D’ALESSANDRO to perform

                                                     -11-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 12 of 17
                                                 CASE NO.: ___________________


   under the Indemnity Agreement as follows: (a) exonerate NAS for its potential losses and expenses

   to be incurred under the Bonds; (b) pay and reimburse NAS for its attorneys’ fees and costs

   incurred in prosecution of the instant action; and (c) awarding NAS such other and further relief

   as this Court deems necessary, just and proper.

      COUNT III - SPECIFIC PERFORMANCE / INJUNTIVE RELIEF – DEMAND FOR
           POSTING OF COLLATERAL UNDER INDEMNITY AGREEMENT
                            (AGAINST D’ALESSANDRO)

           44.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           45.     This is an action for specific performance seeking equitable relief.

           46.     There exists a valid and fully enforceable contract between NAS and

   D’ALESSANDRO, the terms of which are memorialized in the Indemnity Agreement.

           47.     NAS has fully performed all of its obligations under the Indemnity Agreement.

           48.     Pursuant to the paragraph 3 of the Indemnity Agreement, D’ALESSANDRO agreed

   to, upon demand, post collateral with NAS sufficient to secure NAS against any claims asserted

   against the Bonds.

           49.     Pursuant to the Indemnity Agreement, D’ALESSANDRO agreed to, upon demand,

   discharge NAS from liability under the Bonds or, in the absence of such discharge, place NAS in

   possession of sufficient funds to meet the NAS’ liabilities.

           50.     As a result of the pending claims against the Bonds, NAS has made demands upon

   D’ALESSANDRO under the Indemnity Agreement to discharge NAS’ liabilities and/or to post

   collateral to cover the NAS’ actual and/or potential losses and expenses.

           51.     Despite such demands, D’ALESSANDRO has failed and/or refused to fully

   perform his obligations under the Indemnity Agreement, including but not limited to his obligation

   to discharge the bond and/or post satisfactory collateral upon demand by NAS.

                                                   -12-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 13 of 17
                                                 CASE NO.: ___________________


          52.     D’ALESSANDRO’s failure to obtain the discharge of the Bonds and/or deposit the

   demanded collateral with NAS in accordance with the Indemnity Agreement has and continues to

   cause irreparable harm for which NAS has no adequate remedy at law, to which

   D’ALESSANDRO expressly agreed and understood in paragraph 3 of the Indemnity Agreement.

          53.     NAS is fearful and apprehensive that D’ALESSANDRO is or will become

   financially unable to pay any amounts that may be found owing to the various claimants under the

   Bonds for which NAS may be liable, or that D’ALESSANDRO, based upon his refusal to obtain

   the discharge of the Bonds and/or deposit the demanded collateral with NAS in accordance with

   its demands, will sell, transfer, dispose of, lien, secure or otherwise divert or conceal their assets.

   NAS is also fearful and apprehensive that D’ALESSANDRO will be financially unable to pay the

   expenses incurred and/or to be incurred by D’ALESSANDRO, including attorneys’ fees.

          54.     NAS is entitled to legal and equitable relief for specific performance of

   D’ALESSANDRO’s obligation to obtain the discharge of the Bonds and/or deposit the demanded

   collateral with NAS.

          55.     In the absence of the equitable relief sought herein, NAS will suffer irreparable

   damage and loss because it will be forced to advance further funds in connection with the various

   claims on the Bonds without being adequately secured by D’ALESSANDRO for his obligations

   under the Bonds.

          56.     By virtue of the rights under the Indemnity Agreement, NAS is entitled to have

   D’ALESSANDRO post funds or other security with NAS that is sufficient to cover the actual

   and/or anticipated losses and claims under the Bonds.

          57.     Unless the relief in the nature herein requested or its equivalent is granted, NAS’

   equitable rights will be forever lost, depriving the NAS of adequate security for its obligations

   under the Bonds.         Further, unless the equitable relief requested below is granted,

                                                    -13-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 14 of 17
                                                 CASE NO.: ___________________


   D’ALESSANDRO is likely to sell, transfer, dispose, lien, secure, or otherwise, divert his assets

   from being used to discharge D’ALESSANDRO’s obligations to NAS.

           58.     NAS has a high probability of success on the merits, as NAS’ investigation and

   resolution of the various claims under the Bonds has triggered D’ALESSANDRO’s obligations

   under the Indemnity Agreement.

           59.     The       threatened   injury   to   NAS    outweighs   the   potential   damage   to

   D’ALESSANDRO if the relief requested herein is granted, and such relief would not be adverse

   to the public interest.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against D’ALESSANDRO, granting NAS specific performance of the

   Indemnity Agreement by directing D’ALESSANDRO to either obtain the discharge of the Bonds

   or provide satisfactory collateral to NAS to cover NAS’ actual and/or potential losses and

   expenses, awarding NAS its attorneys’ fees and costs incurred in prosecution of the instant action

   pursuant to the terms of the Indemnity Agreement, and awarding NAS such other and further relief

   as this Court deems necessary, just and proper.

                 COUNT IV - SPECIFIC PERFORMANCE / INJUNCTIVE RELIEF
                       DEMAND FOR PRODUCTION OF BOOKS AND
                        RECORDS UNDER INDEMNITY AGREEMENT
                                (AGAINST D’ALESSANDRO)

           60.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           61.     This is an action for specific performance seeking equitable relief.

           62.     There exists a valid and fully enforceable contract between NAS and

   D’ALESSANDRO, the terms of which are memorialized in the Indemnity Agreement.

           63.     NAS has fully performed all of its obligations under the Indemnity Agreement.



                                                        -14-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 15 of 17
                                                 CASE NO.: ___________________


           64.     Pursuant to paragraph 14 of the Indemnity Agreement, D’ALESSANDRO agreed

   to provide NAS with complete access to D’ALESSANDRO books, records and accounts.

           65.     D’ALESSANDRO has failed and/or refused to fully perform his obligations under

   the Indemnity Agreement.

           66.     D’ALESSANDRO’s failure to provide access to the books, records, and accounts

   in accordance with the Indemnity Agreement, has and continues to cause irreparable harm for

   which NAS has no adequate remedy at law.

           67.     NAS is entitled to equitable relief for specific performance of the

   D’ALESSANDRO’s obligations to produce his books, records, and accounts.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against D’ALESSANDRO, granting NAS specific performance of the

   Indemnity Agreement by directing D’ALESSANDRO to immediately produce to NAS for

   inspection and/or copying all of his books and records, awarding NAS its attorneys’ fees and costs

   incurred in prosecution of the instant action pursuant to the terms of the Indemnity Agreement, and

   awarding NAS such other and further relief as this Court deems necessary, just and proper.

                           COUNT V - BREACH OF PROMISSORY NOTE
                                (AGAINST ALL DEFENDANTS)

           68.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           69.     There exists a valid and fully enforceable Promissory Note between NAS and the

   Defendants in the amount of One Million and 00/100 Dollars ($1,000,000.00).

           70.     Defendants agreed that they would make payments as set forth in the Promissory

   Note, and that if any amount payable to NAS was not paid when due, the Defendants shall be in

   default of same.



                                                  -15-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 16 of 17
                                                 CASE NO.: ___________________


           71.     Defendants have failed to pay the Promissory Note when due, despite demand from

   NAS thereunder.

           72.     After all credits and setoffs, Defendants owe NAS the sum of One Million and

   00/100 Dollars ($1,000,000.00), plus accrued interest, costs and attorneys’ fees.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against the Defendants, awarding NAS its compensatory damages which

   have been and/or will be incurred as a result of the Defendants breach of the Promissory Note,

   awarding NAS its attorneys’ fees and costs incurred in prosecution of the instant action pursuant

   to the terms of the Promissory Note, and awarding NAS such other and further relief as this Court

   deems necessary, just and proper.

                                    COUNT VI - MONEY LENT
                                  (AGAINST ALL DEFENDANTS)

           73.     NAS re-alleges and re-avers the allegations of paragraphs 1 through 30 hereof, as

   if fully set forth herein.

           74.     NAS delivered One Million and 00/100 Dollars ($1,000,000.00) to, and in favor of,

   the Defendants.

           75.     The money that NAS delivered to the Defendants was intended as a loan.

           76.     The Defendants have failed and/or refused to repay the entire loan amount to NAS.

           77.     Defendants owe NAS the sum of One Million and 00/100 Dollars ($1,000,000.00)

   that is due with interest for money lent by NAS to Defendants.

           WHEREFORE, NAS respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against the Defendants, awarding NAS its compensatory damages and

   such other and further relief as this Court deems necessary, just and proper.




                                                  -16-
Case 9:21-cv-81468-XXXX Document 1 Entered on FLSD Docket 08/20/2021 Page 17 of 17
                                                 CASE NO.: ___________________


         DATED this 20th day of August 2021.

                                          ETCHEVERRY HARRISON LLP
                                          Attorneys for NAS
                                          150 South Pine Island Road, Suite 105
                                          Ft. Lauderdale, FL 33324
                                          Phone: (954) 370-1681
                                          Fax: (954) 370-1682
                                          etcheverry@etchlaw.com
                                          jetcheverry@etchlaw.com
                                          service@etchlaw.com

                                           By:        /s/ Edward Etcheverry
                                                      Edward Etcheverry, Fla. Bar No.: 856517
                                                      Jeffrey S. Geller, Fla. Bar No. 0063721
                                                      Justin Etcheverry, Fla. Bar No.: 1002742




                                               -17-
